560 So. 2d 446 (1990)
Rose Lee FRICK
v.
William C. ENSOR, et al.
No. 90-C-0570.
Supreme Court of Louisiana.
May 11, 1990.
Rehearing Denied June 1, 1990.
PER CURIAM.
WRIT GRANTED.
The decision of the Court of Appeal is reversed. The trial court correctly found that "Mid-South had a duty to the plaintiff to control the program in such a manner as not to create a dangerous situation." The breach of that duty caused plaintiff's damages. The trial court's judgment is reinstated.
WATSON and LEMMON, JJ., dissent.